Citation Nr: 9926748	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-28 710	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for arterial damage to 
the left arm, as a residual of cellulitis of the left elbow.

2.  Entitlement to service connection for tremors of the 
right upper extremity, as a residual of cellulitis of the 
left elbow, and as secondary to the service-connected 
essential tremor of the left arm.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Carol W. Scott, Esq.

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for cellulitis 
of the left elbow, for stomach ulcers, and for a nervous 
condition.  This matter also arises from a March 1996 rating 
decision in which the RO denied service connection for 
essential benign tremor of both hands.  The Board notes that 
since the veteran's May 1996 substantive appeal only referred 
to the following issues:  tremors in both hands, cellulitis 
of the left elbow, and PTSD, those are the only issues that 
have been perfected for appeal, and are the only issues that 
will be considered by the Board.  

At the RO hearing in November 1996, the veteran's attorney 
indicated that the veteran's tremor of the left arm and 
arterial damage in the left arm both resulted from the 
cellulitis he had during service, and requested that these 
issues be merged into one issue.  The veteran's attorney 
essentially contended, and the hearing officer agreed, that 
the issue should have been entitlement to service connection 
for tremor of the left arm and arterial damage in the left 
arm, as residuals of cellulitis of the left elbow.  His 
attorney also contended that the medication the veteran took 
to control the tremor in the left arm caused a tremor in the 
right arm.  

By rating action in May 1998 the RO granted service 
connection and a 10 percent rating for essential tremor of 
the left arm, essentially based on a finding that the 
essential tremor of the left arm existed prior to the 
veteran's entry into service and was aggravated therein.  The 
Board notes that since service connection has been granted 
for essential tremor of the left arm, that issue will not be 
considered herein.  

Based on the May 1998 rating action, the corresponding 
supplemental statement of the case, and the veteran's and the 
representative contentions at the hearings conducted in 
November 1996 and October 1998, the Board finds that that the 
issues for appellate consideration are most appropriately 
characterized as entitlement to service connection for 
arterial damage to the left arm, as a residual of cellulitis 
of the left elbow, entitlement to service connection for 
tremors of the right upper extremity, as a residual of 
cellulitis of the left elbow, and as secondary to the 
service-connected essential tremor of the left arm, and 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

The Board notes that in a statement dated in July 1998, the 
veteran's representative requested a rating in excess of 10 
percent for the service-connected essential tremor of the 
left arm.  As this claim has not yet been considered by the 
RO, it is referred to the RO for appropriate action, as well 
as for consideration of a recent U.S. Court of Appeals for 
Veterans Claims (Court) decision, Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board also notes it appears that in the 
documents submitted at the October 1998 hearing, the 
veteran's attorney is claiming service connection for a right 
arm disability, secondary to the service-connected essential 
tremor of the left arm.  As this specific issue has not been 
considered by the RO, it is also referred to the RO for 
appropriate action.

The Board also notes that a hearing was held in October 1998 
at the VA Central Office (VACO) in Washington, D.C., before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  The veteran had cellulitis of the left elbow during 
service.

2.  There is competent evidence showing that the veteran has 
arterial damage to the left arm, that is a residual of the 
cellulitis of the left elbow.


CONCLUSION OF LAW

With doubt resolved in favor of the veteran, arterial damage 
to the left arm has been shown to be a residual of the 
cellulitis of the left elbow, which was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on the veteran's entrance 
examination in April 1971, no complaints or findings of 
arterial damage was noted.  In July 1971 he reported that he 
had fallen and struck his left elbow on a rock.  Examination 
showed that he had cellulitis of the elbow.  He complained of 
pain and swelling in the left elbow, and was subsequently 
hospitalized for several weeks for treatment for cellulitis.  
The final diagnosis was cellulitis left elbow and beta 
hemolytic strep.  In August 1971 he was placed on a physical 
profile due to the left elbow injury.  On his separation 
examination in May 1973 he reported he had blood poisoning in 
his left elbow in 1971, and also had weakness with tremor on 
exertion of the left arm.  

VA medical center (VAMC) treatment records showed that in 
June 1980 the veteran was evaluated for a possible vascular 
disease of the upper extremity, and no vascular lesion was 
detected.  In August 1980 he was seen with a chief complaint 
of shaking of the left upper extremity, and reported that in 
service in 1971 he had a severe infection of the left arm and 
elbow region after falling in a river.  

On VA examination in August 1994 the veteran reported that 
during service in Vietnam he fell and then developed 
cellulitis in the left elbow.  The diagnoses included history 
of cellulitis, left elbow, no residuals, and essential benign 
tremor of both hands.  

In a letter dated in August 1996, Dr. Stephenson opined that 
the veteran showed injury to the neuro-vascular structures 
involving the elbow, and more specifically involving the 
ulnar nerve.  It was noted that the changes shown on the EMG 
study in July 1996 indicated that this was a chronic 
disturbance based on the denervative occurrence.  It was also 
noted that the upper extremity arterial exam showed an 
asymmetry of amplitudes and appeared to be most consistent 
with some level of mild vascular insufficiency involving the 
distal aspect of the left arm.  Dr. Stephenson opined, based 
on his examinations of the veteran, that he suffered a severe 
injury to the left arm which had left him with a tremor 
involving the left upper extremity, some amount of vascular 
insufficiency in the left upper extremity distally, as well 
as nerve conduction and muscular abnormalities consistent 
with axonal damage to the ulnar nerve.  Dr. Stephenson 
indicated that he had reviewed the veteran's service medical 
records relative to his hospitalization in 1971, and opined 
that the veteran's complaints were consistent with an injury 
of a compressive nature which occurred as a result of the 
significant swelling he had at the time of the elbow 
infection.  Dr. Stephenson also noted that it appeared that 
the veteran was left with some permanent damage to the left 
upper extremity with the causation being secondary to the 
injury which occurred in service.

In November 1996 the veteran and his wife testified at a 
hearing at the RO.  At the hearing, the veteran's attorney 
requested that the claims for service connection for 
cellulitis and for essential tremor be merged into one issue.  

In a letter dated in November 1996, Dr. Stephenson indicated 
that the veteran suffered a staph infection and a subsequent 
injury to his left arm, from the significant swelling and 
compression.  Dr. Stephenson reported that the veteran 
continued to have abnormalities involving the ulnar nerve as 
a result of this injury that occurred in service.  
Additionally, Dr. Stephenson indicated that further 
evaluation had established that the veteran's left arm had a 
disturbance of arterial blood flow which would also be due to 
the same injury in service. 

In October 1998, the veteran and his wife testified at a 
hearing before the undersigned Member of the Board.  At the 
hearing, the veteran submitted additional evidence, along 
with a waiver of initial review by the RO.  Included with 
this evidence was a letter from Dr. Stephenson dated in 
October 1998, a copy of the definition of cellulitis from 
Dorland's Medical Dictionary, and an excerpt from the 
Physician's Desk Reference pertaining to the drug Tranxene.  
The veteran's attorney also submitted a packet of documents, 
which included the attorney's arguments on appeal, as well as 
several supporting exhibits, some of which had been 
previously associated with the claims folder.  Included with 
the exhibits were several service medical records, including 
records pertaining to the veteran's treatment and 
hospitalization for his left elbow injury in service, VA 
treatment records, and private treatment records.  

Also submitted at the October 1998 hearing was a letter from 
Dr. Stephenson, in which he reported that an upper extremity 
arterial study was recently performed, which was unchanged 
since July 1996, and showed no change in the left ulnar 
artery wave form, and the condition appeared to be completely 
stable.  Dr. Stephenson noted that there was only evidence of 
a mild arterial change, probably remote in origin based on 
the evaluation.  Dr. Stephenson opined that this mild change 
would not account for any current arterial problems in the 
veteran's left upper extremity, and that the damage was 
negligible.  Dr. Stephenson further opined these findings had 
no significance for the future since they were so mild and 
were so stable.  Dr. Stephenson's overall statement was that 
while there was a slight difference between the left and the 
right arm distally in the wrist brachial index, he did not 
believe that this change would have any significance or 
clinical symptomatology, or any implications for the future.  

Analysis

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts with regard to this claim 
have been properly developed and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered, or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a disability is 
not shown to be chronic during service, service connection 
may be granted when there is postservice continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has arterial damage to the left 
arm that is a residual of cellulitis of the left arm, for 
which he was treated in service.  

The Board initially notes that the veteran's service medical 
records are negative for complaints or findings of arterial 
damage.  The objective medical evidence of record does, 
however, show that the veteran was treated for cellulitis of 
the left elbow during service.  Based on a review of the 
objective evidence of record, the Board finds that evidence 
tends to show that the veteran's arterial damage to the left 
arm was related to the cellulitis of the left arm, which was 
incurred in service.  In a letter dated in August 1996, Dr. 
Stephenson opined that the veteran showed injury to the 
neuro-vascular structures involving the elbow, and that the 
veteran suffered a severe injury to the left arm which left 
him with some amount of vascular insufficiency in the left 
upper extremity distally.  In November 1996, Dr. Stephenson 
noted that further evaluation showed that the veteran's left 
arm had a disturbance of arterial blood flow which was due to 
the inservice injury.  Hence, the opinions by Dr. Stephenson 
tend to show that it is likely that the veteran's left arm 
arterial damage is related to the cellulitis of the left 
elbow that first arose during his active duty service.  
Hence, the Board finds that Dr. Stephenson's opinion does 
support the veteran's claim and the evidence is at least in 
relative equipoise on the question of whether the veteran's 
arterial damage is a residual of the cellulitis of the elbow.  
Resolving reasonable doubt in his favor on this point, the 
Board concludes that the arterial damage to the left arm is a 
residual of the cellulitis of the left elbow, and that 
service connection is warranted for such disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Entitlement to service connection for arterial damage to the 
left arm, as a residual of cellulitis of the left elbow, is 
granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. 

App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.

Service connection for tremor of the right upper extremity

The veteran contends that he has a tremor of the right upper 
extremity which was caused by the medication that he takes 
for his service-connected essential tremor of the left arm.  
He also contends that his tremor of the right upper extremity 
is a residual of the cellulitis of the left arm that he 
sustained during service.

In a September 1998 letter, Dr. Laffond indicated that the 
Tranxene, which was used to control the tremor, may 
paradoxically cause more tremors.  In a July 1998 treatment 
record it was noted that the veteran had a tremor on the left 
side, that was worse than the right.  Dr. Laffond noted that 
in reviewing the tremor history, it seemed like the veteran 
developed the tremor after the episode of left arm 
cellulitis.

In an October 1998 letter Dr. Stephenson indicated that the 
veteran did not have a clear history of an essential tremor 
prior to the inservice injury and since that point he had 
developed an increasing tremor intensity which at first begin 
in the left upper extremity.  Dr. Stephenson also indicated 
that with the tremor in the right upper extremity, it would 
appear there was at least some progressive nature of the 
tremor.  

The Board notes that based on the various private medical 
records that it is unclear as to the etiology of the 
veteran's right arm tremor.  The current medical evidence of 
record is in conflict as to whether the veteran's right arm 
tremor may be related to the service-connected left arm 
tremor, or whether it may be related to the cellulitis of the 
left arm sustained in service.  Although the veteran has 
submitted numerous private medical records partially 
addressing this issue, there is no clear resolution of the 
issue.  Accordingly, the Board finds that a medical opinion 
on the probable etiology of the right arm tremor is 
necessary.

Service connection for an acquired psychiatric disorder, 
to include PTSD

The veteran claims he has PTSD related to stressors he 
experienced during his service in Vietnam.  He also claims 
that his current psychiatric disorder is related to his 
service in Vietnam.  Because his claim for service connection 
acquired psychiatric disorder, to include PTSD, is well 
grounded, the VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103(a); Gaines v. West, 11 Vet.App. 
353 (1998).  

Service connection will be granted for disability resulting 
from personal injury suffered, or disease incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The Board initially notes that although there is a diagnosis 
of PTSD of record, the veteran's psychiatric disorder has 
been variously diagnosed, and it is unclear as to the current 
nature of the veteran's psychiatric disorder.  A letter dated 
in November 1996, from Carmen T. Gonzalez, Ph.D., a licensed 
clinical psychologist who had been treating the veteran since 
May 1996, showed a diagnosis of PTSD based on the veteran's 
reported Vietnam experiences.  The Board notes that the 
psychiatric treatment records from Dr. Gonzalez have not been 
associated with the claims folder.  The Board also notes a 
February 1994 letter showed that the veteran was receiving 
therapy, pertaining to his service in Vietnam, from the 
"Community Outreach to Vietnam Era Returnees" (COVER), 
however, such treatment records have not yet been associated 
with the claims folder.

The Board also notes that the veteran has pointed to several 
in-service stressor events as the cause of his PTSD.  In 
November 1996 and in October 1998 he testified that during 
his second week in Vietnam, he was leaving Long Binh and he 
witnessed three naked bodies hanging from a tree.  His 
sergeant told him that it was probably three VC's, and was 
probably done by the Koreans or the ARVNS.  In November 1998 
he claimed that he had guard duty while at Long Binh, and 
that there were three perimeters, and on the one or two 
nights he had guard duty he could hear a machine gun "open 
up".  He also claimed that he had to go to the bunkers in Da 
Nang 2 or 3 times and they could hear mortars going off.  He 
indicated that their base was not under attack, but Marble 
Mountain, which was close, was under attack.  He claimed that 
incoming mortars were about 500 yards away from him.

It appears the RO has not made efforts to verify the 
veteran's alleged Vietnam stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  Although 
the veteran has not provided much specific information as to 
the alleged stressors, the Board notes that the question of 
whether the stressors may be corroborated is a matter to be 
determined by the USASCRUR.  In addition to verifying 
stressors, on remand the RO should secure any recent 
psychiatric treatment records.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran, 
through his attorney, to identify (names, 
addresses, and dates) all sources of VA 
or non-VA psychiatric treatment, as well 
as any treatment received for his right 
arm tremor.  The RO should obtain copies 
of the related medical records, to 
include complete treatment records from 
Carmen T. Gonzalez, Ph.D. and from 
C.O.V.E.R.


2.  The RO should have the veteran 
undergo another VA psychiatric 
examination in order to ascertain the 
nature of any psychiatric disability 
present together with the proper 
diagnosis(es) thereof to specifically 
include consideration of PTSD.  The 
claims folder should be provided to and 
reviewed by the examiner prior to the 
examination so that the pertinent aspects 
of the veteran's military and medical 
history may be reviewed.  Consideration 
of the diagnosis of PTSD should be done 
in accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must describe for 
the record the specific stressors relied 
upon to support the diagnosis of PTSD.  
Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  If a psychiatric 
disorder other than PTSD is diagnosed, 
then the examiner should indicate whether 
it is as likely as not that the veteran's 
psychiatric disorder is related to the 
nervous trouble he experienced in 
service.  The clinical findings and 
reasons upon which any opinion expressed 
is based should be clearly set forth.

3.  If PTSD is found to be present, the 
RO should then prepare a summary of the 
veteran's reported stressors.  This 
summary, and all associated documents 
including service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

4.  The veteran should also be scheduled 
for a VA neurological examination to 
determine the nature and probable 
etiology of his right arm tremor.  The 
claims folder should be provided to and 
reviewed by the examiner prior to the 
examination so that the examiner may 
review pertinent aspects of the veteran's 
military and medical history, as well as 
the opinions of Dr. Stephenson.  The 
examiner should provide an opinion as to 
whether it is as likely as not that the 
veteran's right arm tremor is related to 
the cellulitis of the left arm that the 
veteran experienced in service, or 
whether it is related to the service-
connected essential tremor of the left 
arm, to include whether it is related to 
the medication that the veteran takes for 
the left arm tremor.  The clinical 
findings and reasons upon which any 
opinion expressed is based should be 
clearly set forth.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claims.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals






